COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Stampede Tx Energy, LLC f/k/a Stampede Energy, LLC and
                          Ballengee Interest, LLC v. Bridgetex Pipeline Company, LLC

Appellate case number:       01-18-00113-CV

Trial court case number:     2016-57036

Trial court:                 157th District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to file findings
of fact and conclusions of law. On July 23, 2018, the trial court clerk filed a supplemental
clerk’s record, which contains the trial court’s findings of fact and conclusions of law.
Accordingly, we REINSTATE this case on the Court’s active docket.
       Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Sherry Radack
                     Acting individually        Acting for the Court

Date: July 31, 2018